Order entered August 21, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00198-CR

                      RIGOBERTO VAZQUEZ HERNANDEZ, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-59234-P

                                               ORDER
        By order entered on June 9, 2015, the Court ordered the trial court to file a certification of

appellant’s right to appeal. See TEX. R. APP. P. 25.2. On June 23, 2015, the Dallas County

District Clerk filed a letter with the Court indicating that no certification has been filed with the

district clerk. To date, the trial court has not filed the certification.

        Accordingly, we order the Honorable Teresa Hawthorne, presiding judge of the 203rd

Judicial District Court, to file within FOURTEEN DAYS of the date of this order, a certification

of appellant’s right to appeal. See Cortez v. State, 420 S.W.3d 803, 807 (Tex. Crim. App. 2013).


                                                          /s/    LANA MYERS
                                                                 JUSTICE